UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4269


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAMAL ANTWON HOLDER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Roger W. Titus, District Judge.
(8:12-cr-00063-RWT-1)


Submitted:   December 19, 2013            Decided:   January 8, 2014


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marc Gregory Hall, LAW OFFICES OF MARC G. HALL, P.C., Rockville,
Maryland, for Appellant. William Moomau, OFFICE OF THE UNITED
STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Jamal Antwon Holder appeals from his convictions and

125-month sentence entered pursuant to his guilty plea to three

counts of possession of a firearm by a convicted felon.                                           On

appeal, counsel has filed an Anders 1 brief, stating that there

are    no        meritorious        issues      for     appeal          but    questioning      the

constitutionality and reasonableness of Holder’s sentence.                                      The

Government has declined to file a brief.                            Holder filed a pro se

supplemental brief, averring that Alleyne v. United States, __

U.S.       __,    133    S.    Ct.     2151     (2013),       rendered          his     sentencing

enhancement improper.               We affirm.

                 We review a sentence for reasonableness, applying a

deferential           abuse    of    discretion         standard.              Gall     v.    United

States,      552 U.S. 38,    46    (2007).           We    first       ensure    that    the

district         court    committed        no    “significant             procedural         error,”

including          improper         calculation         of        the     Guidelines          range,

insufficient consideration of the 18 U.S.C. § 3553(a) (2012)

factors,         or   inadequate       explanation           of    the        sentence    imposed.

United      States       v.    Lynn,      592 F.3d 572,       575        (4th   Cir.     2010)

(quoting         Gall, 552 U.S.      at    51).         If    we     find     the   sentence

procedurally reasonable, we also must examine the substantive

reasonableness of the sentence, considering “the totality of the

       1
           Anders v. California, 386 U.S. 738 (1967).



                                                 2
circumstances.”          Gall, 552 U.S. at 51.                   The sentence imposed

must be “sufficient, but not greater than necessary,” to satisfy

the purposes of sentencing.                   18 U.S.C. § 3553(a).                 A within

Guidelines sentence is presumed reasonable on appeal, and the

defendant     bears      the        burden    to     “rebut       the    presumption      by

demonstrating that the sentence is unreasonable when measured

against the § 3553(a) factors.”                    United States v. Montes-Pineda,

445 F.3d 375,     379     (4th    Cir.     2006)      (internal      quotation      marks

omitted).

             Because         the      district       court       properly       calculated

Holder’s     Guidelines           range   based     on    his    relevant      conduct    and

criminal     history     and       explained       the    sentence      in   light   of   the

§ 3553(a) factors in great detail, we conclude that Holder’s

sentence     is    procedurally           reasonable.           See    United   States     v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009) (holding that district

court must conduct individualized assessment based on particular

facts of each case).              Further, the sentence, which is within the

Guidelines        range, 2    is     also    substantively            reasonable     because

Holder     provides          no     information          on   appeal      to    rebut     the

presumption of reasonableness.



      2
       Counsel states on appeal that the sentence was below the
Guidelines range.    Counsel is mistaken.     After a departure,
Holder’s Guidelines range was 100 to 125 months in prison.



                                               3
               In    his     pro    se    brief,       Holder   contends     that,     under

Alleyne,       his     sentence          was       improperly   enhanced       under       the

Guidelines for trafficking firearms when he was not charged with

and    did   not      plead    guilty         to    trafficking.      In     Alleyne,      the

Supreme Court decided that the Sixth Amendment and the Fifth

Amendment's Due Process Clause require a jury to determine any

fact    that    increases          the    mandatory      minimum     punishment      for    an

offense. 133 S. Ct. at 2162–63.                   However, although judicially

determined          facts    are     no       longer    relevant     after    Alleyne       to

deciding the applicable mandatory minimum, the factual findings

needed to calculate a defendant's advisory Guidelines range are

still     within       the     district         court’s    province.          See    United

States v. Claybrooks, 729 F.3d 699, 708 (7th Cir. 2013); United

States v. Booker, 543 U.S. 220, 233 (2005) (“[W]hen a trial

judge exercises his discretion to select a specific sentence

within a defined range, the defendant has no right to a jury

determination of the facts that the judge deems relevant”).                                 As

Alleyne had no effect on Guidelines enhancements, Holder’s claim

is without merit.

               In accordance with Anders, we have examined the entire

record in this case and have found no meritorious issues for

appeal.         Accordingly,             we    affirm     Holder’s     convictions         and

sentence.           This court requires that counsel inform Holder in

writing of his right to petition the Supreme Court of the United

                                                   4
States for further review.      If Holder requests that a petition

be filed, but counsel believes that such a petition would be

frivolous,   then   counsel   may   move   this    court   for   leave   to

withdraw from representation.       Counsel’s motion must state that

a copy thereof was served on Holder.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                    5